Citation Nr: 0919869	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-38 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Evaluation of service-connected type 2 diabetes mellitus, 
evaluated as 40 percent disabling from February 23, 2005.

2.  Entitlement to increased special monthly compensation for 
loss of use of a creative organ.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for hypertension.

6.  Evaluation of service-connected erectile dysfunction, 
evaluated as non-compensably disabling from February 23, 
2005.

7.  Evaluation of left lower extremity peripheral neuropathy, 
evaluated as 10 percent disabling from February 23, 2005.

8.  Evaluation of right lower extremity peripheral 
neuropathy, evaluated as 10 percent disabling from 
February 23, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In March 2009, the Veteran testified at a 
video hearing before the undersigned.

A review of the claims file shows that in May 2001 the 
Veteran raised a claim of entitlement to a total rating based 
on individual unemployability (TDIU).  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

The issues of service connection for cataracts, coronary 
artery disease, and hypertension as well as higher 
evaluations for erectile dysfunction and left and right lower 
extremity peripheral neuropathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since February 23, 2005, the preponderance of the 
competent and credible evidence does not show the Veteran's 
type 2 diabetes mellitus was manifested by ketoacidosis or 
hypoglycemic reactions requiring at least one hospitalization 
per year or twice a month visits to a diabetic care provider.

2.  The Veteran's special monthly compensation for loss of 
use of a creative organ has been granted under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) which pays the Veteran the 
maximum amount authorized under law and regulation.


CONCLUSIONS OF LAW

1.  Since February 23, 2005, the Veteran has not met the 
criteria for a higher evaluation for type 2 diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 
3.326, 4.1, 4.3, 4.7, 4.119 (2008).

2.  There is no legal basis for the assignment of increased 
special monthly compensation for loss of use of a creative 
organ currently.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350(a) (2008); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to the claim for a higher initial evaluation for type 2 
diabetes mellitus and the claim for increased special monthly 
compensation for loss of use of a creative organ, the Board 
notes that there is no issue as to providing an appropriate 
application form or completeness of the application.  

As to the claim for a higher initial evaluation for type 2 
diabetes mellitus and the claim for increased special monthly 
compensation for loss of use of a creative organ, the Board 
next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
and special monthly compensation.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
has been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient (i.e., the April 2006 notice letter provided the 
Veteran prior to the October 2006 rating decision), VA's duty 
to notify in this case has been satisfied.  Moreover, since 
VA's notice criteria was satisfied because the RO granted the 
Veteran's claims for service connection and special monthly 
compensation, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Next, the Board notes that VA has also secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims file all identified and available 
treatment records relevant to the current claims.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  In addition, the 
claimant was provided several VA examinations which are 
adequate for rating purposes.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and his representative contend that the 
claimant's type 2 diabetes mellitus and special monthly 
compensation for loss of use of a creative organ are 
manifested by symptomatology that warrants higher 
evaluations.  It is requested that the veteran be afforded 
the benefit of the doubt.

The Diabetes Mellitus Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the Veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

In an October 2006 rating decision, the RO granted service 
connection for type 2 diabetes mellitus and rated it under 
38 C.F.R. § 4.119, Diagnostic Code 7913, as 40 percent 
disabling, effective from February 23, 2005.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 40 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.

With the above criteria in mind, the Board notes that a 
review of the record on appeal, including the August 2006 and 
March 2008 VA examinations, shows that the Veteran's type 2 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  A review of the record on appeal 
also shows that the Veteran's type 2 diabetes mellitus is 
manifested by, among other things, the following non 
compensable complications: progressive loss of vision, 
constipation, and gastroesophageal reflux disease.  

Therefore, the only question remaining for the Board to 
consider in deciding whether the Veteran meets the criteria 
for a 60 percent rating for his type 2 diabetes mellitus is 
whether it is also manifested by ketoacidosis or hypoglycemic 
reactions requiring at least one hospitalization per year or 
twice a month visits to a diabetic care provider.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

In this regard, the Board observes that a September 2008 
private hospitalization record notes that the Veteran saw his 
doctor quarterly, or every three months, as needed and had 
never been hospitalized for diabetes.  While the Veteran 
testified in March 2009 that he sees a diabetic care provider 
twice a month and similar claims are found in writings from 
him and his representative, neither the Veteran nor his 
representative has claimed that these twice monthly visits 
are because of ketoacidosis or hypoglycemic reactions.  
Despite being seen twice during February 2009 for follow up 
treatment for his diabetes, the record is negative for 
evidence that the Veteran's service connected type 2 diabetes 
mellitus requires at least one hospitalization per year or 
twice a month visits to a diabetic care provider because of 
ketoacidosis or hypoglycemic reactions.  Therefore, the 
Veteran does not meet the criteria for a higher evaluation 
for his type 2 diabetes mellitus.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  This is true throughout the period of 
time during which his claim has been pending and therefore a 
discussion of stages ratings is not needed.  Fenderson, 
supra.

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  Although the Veteran reported that his 
type 2 diabetes mellitus symptoms are severely disabling, the 
evidence does not reflect that they caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or required frequent 
periods of hospitalization such that the application of the 
regular schedular standards is rendered impracticable.  
Therefore, the Board concludes the criteria for submission 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither the Veteran nor his 
representative are competent to report that a service 
connected disability meets the criteria for an increased 
rating because such an opinion requires medical expertise 
which they have not been shown to have.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Evans, supra.  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for a higher initial rating for type 2 
diabetes mellitus must be denied.

The Special Monthly Compensation Claim

Special monthly compensation is appropriate when a veteran, 
as the result of a service-connected disability, has suffered 
the anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  In 
this instance, the Veteran was granted special monthly 
compensation for loss of use of a creative organ at the K-1 
rate in an October 2006 rating decision.  He has appealed 
that decision asserting that he warrants a higher level of 
special monthly compensation for this condition.  

However, there is no legal basis upon which to award a higher 
level of special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) above that which is currently assigned.  That is, 
there is no provision for awarding a higher level of special 
monthly compensation for loss of use of a creative organ 
above the K-1 rate currently assigned.  Therefore, the 
Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  This is true throughout the period 
of time during which his claim has been pending.  Fenderson, 
supra.


ORDER

An initial compensable rating in excess of 40 percent for 
type 2 diabetes mellitus, at any time during the pendency of 
the appeal, is denied.

Entitlement to increased special monthly compensation for 
loss of use of a creative organ is denied.


REMAND

As to claims of service connection for cataracts, coronary 
artery disease, and hypertension, the Board notes that the 
Veteran separated from military service in 1968.  In April 
2006, the Veteran notified VA that following his separation 
from service he first received his medical care at Saint 
Mary's Hospital and since the early 1970's he received his 
medical care at the following VA Medical Centers:  Ann Arbor; 
Battle Creek; Grand Rapids; and Muskegon.  While a review of 
the record on appeal reveals the Veteran's contemporaneous 
treatment records from the Ann Arbor, Battle Creek, and Iron 
Mountain VA Medical Centers, it is negative for his earlier 
records from any of the above identified facilities.  
Therefore, the Board finds that a remand is required to 
request these records.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators are deemed to have constructive notice of VA 
records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(when reference is made to pertinent medical records, VA is 
on notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them); see also Jolley v. 
Derwinski, 1 Vet. App. 37 (1990).

As to claims of service connection for coronary artery 
disease and hypertension, the Board finds that a remand is 
also required to obtain clarifying medical opinions.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

First, a clarifying medical opinion is required to reconcile 
the August 2006 VA examiner's opinion that that his type 2 
diabetes mellitus did not cause or aggravate his cardiac 
symptoms or his hypertension with the March 2008 VA 
examiner's opinion that residuals of his type 2 diabetes 
mellitus include cardiovascular disease with a myocardial 
infarction and the September 2008 opinion from Dr. K. 
Suhanic-Hanert that his diabetic complications include 
coronary artery disease.

Second, a clarifying medical opinion is required to reconcile 
Dr. Suhanic-Hanert's March 2008 opinion that the Veteran's 
exposure to Agent Orange while serving in the Republic of 
Vietnam, which exposure is presumed, caused his coronary 
artery disease and hypertension, when the National Academy of 
Sciences (NAS) in none of its studies (see 59 Fed. Reg. 341-
346 (1994), 61 Fed. Reg. 41442-41449 (1996); 64 Fed. Reg. 
59232-59243 (1999); 64 Fed. Reg. 59232-59243 (1999); and 67 
Fed. Reg. 42,600 (2002)) found a positive association between 
exposure to herbicides and either hypertension or coronary 
artery disease.  

As to the claim for a compensable evaluation for erectile 
dysfunction, the Board finds that a remand is required for a 
VA examination because none of the VA examinations conducted 
during the pendency of the appeal provide sufficient 
information for the Board to rate the severity of his 
disability under 38 C.F.R. § 4.115(b), Diagnostic Code 7522 
(2008).  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

As to the claims for higher evaluations for left and right 
lower extremity peripheral neuropathy, the Veteran alleged at 
his personal hearing a worsening of his symptomatology since 
his last VA examination.  Specifically, the Veteran testified 
that since that time the pain and/or numbness in his feet 
have become so bad that he cannot walk more than 30 feet 
without stopping and during that time he has had to use a 
cane.  He also reported that, at times, his symptoms are so 
bad that he cannot walk at all and must use a wheelchair.  
Accordingly, the Board finds that a remand for a new VA 
examination is warranted.  Id; Also see Caffrey v. Brown, 
6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with the Court's holding in Dingess, 
supra; 38 U.S.C.A. §§ 5103, 5103A; and 
38 C.F.R. § 3.159.

2.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the claims file the 
Veteran's post-1968 treatment records 
from Saint Mary's Hospital as well as his 
VA treatment records from Ann Arbor, 
Battle Creek, Grand Rapids, and Muskegon 
VA Medical Centers.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the claimant notified in writing.  As 
to the VA treatment records, because 
these are Federal records, if they cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder, and the Veteran 
offered an opportunity to respond.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an appropriate 
compensation and pension examination(s).  
The claims folder is to be provided to 
the examiner(s) for review in conjunction 
with the examinations.  Following a 
review of the relevant evidence, the 
clinical evaluation, and any necessary 
tests, the examiner(s) must address the 
following questions: 

a)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that the Veteran's 
coronary artery disease and/or 
hypertension was caused or 
aggravated by his service connected 
type 2 diabetes mellitus? 

In providing the above opinion the 
examiner(s) should comment on the 
August 2006 VA examiner's opinion 
that that his type 2 diabetes 
mellitus did not cause or aggravate 
his cardiac symptoms, the March 2008 
VA examiner's opinion that residuals 
of his type 2 diabetes mellitus 
include cardiovascular disease with 
a myocardial infarction, the 
September 2008 opinion from Dr. 
Suhanic-Hanert that the Veteran's 
diabetic complications include 
coronary artery disease.

b)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that the Veteran's 
coronary artery disease and/or 
hypertension was caused by the 
Veteran's exposure to herbicides 
while serving in the Republic of 
Vietnam?

In providing the above opinion the 
examiner(s) should comment on the 
March 2008 opinion from Dr. Suhanic-
Hanert that the Veteran's exposure 
to Agent Orange while serving in the 
Republic of Vietnam caused his 
coronary artery disease and 
hypertension as well as the fact 
that the NAS has yet to find a 
positive association between 
exposure to herbicides and either 
hypertension or coronary artery 
disease.

The examiner(s) should provide a 
rationale for all opinions. 

The examiner(s) is/are advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner(s) is/are also informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the examiner(s) should indicate, to the 
extent possible, the approximate level of 
coronary artery disease and/or 
hypertension present (i.e., a baseline) 
before the onset of the aggravation.

4.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a VA 
genital-urinary examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examinations.  In accordance with the 
AMIE worksheet for rating erectile 
dysfunction, the examiner is to 
thereafter provide a detailed review of 
the Veteran's history, current 
complaints, and the nature and extent of 
his erectile dysfunction.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished.  

In addition, to any other 
information provided pursuant to the 
AMIE worksheet, the examiner should 
expressly state whether the Veteran 
has deformity of the penis with loss 
of erectile power. 

5.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a VA 
neurological examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examinations.  In accordance with the 
AMIE worksheet for rating neurological 
disorders, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of the 
claimant's peripheral neuropathy in his 
lower extremities.  All indicated tests 
and studies deemed appropriate by the 
examiner, including electromyography 
(EMG) and a nerve conduction studies, 
must be accomplished.  

In addition, to any other 
information provided pursuant to the 
AMIE worksheet, the examiner should 
expressly state, as to each lower 
extremity, whether the adverse 
symptomatology experienced by the 
Veteran most closely approximates 
incomplete and mild, moderate, or 
severe paralysis of the 
musculocutaneous nerve or complete 
paralysis of the musculocutaneous 
nerve. 


6.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the 
rating claims, such reconsideration 
should take into account whether 
"staged" ratings are appropriate.  
Fenderson, supra.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


